Exhibit 10.1

02/05/2010

Kevin Yost

Dear Kevin,

I am delighted to offer you the position of General Manager, Morningstar Foods.
The terms of your offer are as follows:

Position: General Manager, Morningstar Foods reporting to Chris Sliva, Chief
Operating Officer for Morningstar Foods.

Salary: You will be paid a salary of $13,076.92 bi-weekly which annualizes to
$340,000.00.

Bonus: A target amount equal to 50% of your base annual salary subject to the
achievement of certain performance targets for you, your department and the
company as a whole. A portion of your overall bonus will be based on the company
achieving certain financial objectives while the remainder of the total bonus
will be based on achievement of personal and departmental objectives. You will
be eligible in 2010, with payout in early 2011, provided you are still on
payroll at the time of payout. Bonus payments will be made pro-rata based on
your employment date.

Sign-on Bonus: You will receive a one time sign-on bonus of $200,000.00 (less
applicable taxes) to be paid within the first 30 days of your start date. This
bonus will be repaid by you should you leave the Company within 1 year from your
start date.

Relocation: You will be eligible for relocation benefits that are designed to
relocate you and your family from your current location to the Dallas, Texas
area. Further details of this program are attached to this offer letter.

Long Term Incentive: You will be eligible to participate in the Long-Term
Incentive Plan of Dean Foods. This program consists of stock options, restricted
stock, and cash grants under this program are typically made in January of each
year. While you are eligible to participate, any grants made under this plan
must be approved by the Board of Directors, who has the ability to alter, change
or suspend the plan at any time, decide the amount of grant or grants that might
be offered to you, and set conditions for the grants.

Benefits: As a full-time employee, you will be able to participate in
company-sponsored benefit programs once you meet the specific eligibility
requirements. Based on your start date, you will be eligible for benefits on the
first of the month following 60 days of employment. Our company-sponsored
benefit program includes medical, dental, and vision coverage, life and
supplemental life insurance, health and dependent care spending accounts,
short-term and long-term disability, 401(k), paid time off at 4 weeks per year,
as well as company paid holidays.



--------------------------------------------------------------------------------

COBRA Reimbursement: Based on your start date, you will be eligible for benefits
on the first of the month following 60 days of employment. We will pay the
company portion of the COBRA premium for the period necessary to assure
continuing healthcare coverage for you and your family.

Change-In-Control Provisions: You will be provided a Change in Control agreement
comparable to that currently provided to other Dean Foods Corporate Senior Vice
Presidents. In general, this agreement provides benefits to two times your
annual salary and target bonus, plus vesting of all equity awards and continued
health coverage for a two-year period in certain circumstances following a
Change in Control. The details of these provisions are set forth more fully in
the Change of Control Agreement.

Severance: Dean Foods maintains an Executive Severance Plan, and we will provide
you a copy of this plan. For purposes of this plan, you are considered a
Corporate Senior vice President.

This offer is contingent upon your successful completion of a background
investigation, reference checks and drug testing according to the company’s drug
testing policy and procedure. In addition, you must inform us of any
confidentiality agreements, non-disclosure agreements and/or non-competition
agreements to which you are a party; failure to do so will result in immediate
revocation of this offer or termination of employment. Your offer will also be
contingent upon our assessment of your ability to work with the WhiteWave team
without breaching any such agreements.

Please note that this letter is intended only to set forth the terms of our
offer and is not intended to be and shall not be construed as an employment
agreement. You will be employed on an at-will basis, meaning that either you or
the company may terminate the employment relationship at any time without
notice. No one other than the Chief Executive Officer of the company is
authorized to enter into an agreement modifying the employment at-will
relationship and any such modification must be in writing and signed by the
parties.

Kevin, both Chris and I look forward to working with you and we are confident
you will make a significant contribution to the success of our company. Please
indicate your acceptance of this offer by signing this letter and returning it
to me.

Sincerely,

/s/ Tommy Zanetich

Tommy Zanetich

Senior Vice President, Human Resources

Accepted and agreed to this 9th day of Feb., 2010, with TBD as my tentative
start date.

 

/s/ Kevin Yost

  Signature  

2-9-10

    Date    